Name: 78/666/EEC: Council Decision of 25 July 1978 concerning the conclusion of the Financial Protocol between the European Economic Community and Greece
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-08-16

 Avis juridique important|31978D066678/666/EEC: Council Decision of 25 July 1978 concerning the conclusion of the Financial Protocol between the European Economic Community and Greece Official Journal L 225 , 16/08/1978 P. 0025++++ ( 1 ) OJ N C 163 , 11 . 7 . 1977 , P . 41 , ( 2 ) SEE PAGE 32 OF THIS OFFICIAL JOURNAL . COUNCIL DECISION OF 25 JULY 1978 CONCERNING THE CONCLUSION OF THE FINANCIAL PROTOCOL BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE ( 78/666/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 238 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS THE FINANCIAL PROTOCOL BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE , SIGNED IN BRUSSELS ON 28 FEBRUARY 1977 , SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FINANCIAL PROTOCOL BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE FINANCIAL PROTOCOL IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL SHALL GIVE THE NOTIFICATION PROVIDED FOR IN ARTICLE 13 ( 1 ) OF THE PROTOCOL ( 2 ) . DONE AT BRUSSELS , 25 JULY 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI